Case 19-50347-JKS   Doc 56-2   Filed 05/10/21   Page 1 of 75




       EXHIBIT B
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page21ofof75
                                                         74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page32ofof75
                                                         74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page43ofof75
                                                         74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page54ofof75
                                                         74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page65ofof75
                                                         74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page76ofof75
                                                         74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page87ofof75
                                                         74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page98ofof75
                                                         74
Case17-12560-BLS
Case 19-50347-JKS Doc
                  Doc2903-1
                      56-2 Filed 05/10/21
                             Filed 10/26/18 Page
                                             Page109of
                                                     of75
                                                        74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page11
                                                   10ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page12
                                                   11ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page13
                                                   12ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page14
                                                   13ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page15
                                                   14ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page16
                                                   15ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page17
                                                   16ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page18
                                                   17ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page19
                                                   18ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page20
                                                   19ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page21
                                                   20ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page22
                                                   21ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page23
                                                   22ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page24
                                                   23ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page25
                                                   24ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page26
                                                   25ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page27
                                                   26ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page28
                                                   27ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page29
                                                   28ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page30
                                                   29ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page31
                                                   30ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page32
                                                   31ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page33
                                                   32ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page34
                                                   33ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page35
                                                   34ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page36
                                                   35ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page37
                                                   36ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page38
                                                   37ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page39
                                                   38ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page40
                                                   39ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page41
                                                   40ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page42
                                                   41ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page43
                                                   42ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page44
                                                   43ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page45
                                                   44ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page46
                                                   45ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page47
                                                   46ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page48
                                                   47ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page49
                                                   48ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page50
                                                   49ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page51
                                                   50ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page52
                                                   51ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page53
                                                   52ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page54
                                                   53ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page55
                                                   54ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page56
                                                   55ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page57
                                                   56ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page58
                                                   57ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page59
                                                   58ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page60
                                                   59ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page61
                                                   60ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page62
                                                   61ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page63
                                                   62ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page64
                                                   63ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page65
                                                   64ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page66
                                                   65ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page67
                                                   66ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page68
                                                   67ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page69
                                                   68ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page70
                                                   69ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page71
                                                   70ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page72
                                                   71ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page73
                                                   72ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page74
                                                   73ofof75
                                                          74
 Case17-12560-BLS
Case  19-50347-JKS Doc
                    Doc2903-1
                        56-2 Filed
                              Filed05/10/21
                                    10/26/18 Page
                                              Page75
                                                   74ofof75
                                                          74
